Citation Nr: 0117945	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1985.  This matter comes to the Board of Veterans' Appeals 
(the Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, (the RO) which denied entitlement 
to service connection for back disability.  The case was sent 
to the Board in October 2000, and the veteran testified at a 
personal hearing before the undersigned in Washington, D.C., 
in May 2001.


FINDINGS OF FACT

1.  Service connection was denied for back disability in an 
unappealed rating decision dated in December 1997, which was 
confirmed by an unappealed rating decision dated in July 
1998.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for back disability has been 
received since the July 1998.

3.  The veteran's current back disability originated in 
service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Low back disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a low back disorder.  Since his claim was 
denied in unappealed RO rating decisions dated in December 
1997 and July 1998, as a preliminary matter the Board must 
determine whether he has submitted new and material evidence 
which is sufficient to reopen.  

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case. The Board will conclude with 
an analysis of the issue on appeal.

Applicable Law and Regulations

Service Connection

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).


Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (2000).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C. § 5103A(f).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  

Factual Background

Relevant evidence on file at the time of the December 1997 
rating decision consisted of the veteran's service medical 
records, a January 1986 VA examination report, VA hospital 
reports and VA outpatient records.

Service medical records indicate that the veteran's spine was 
noted to be normal on medical examination in March 1969.  The 
veteran complained of back pain in March 1971, and it was 
noted that there was mild swelling to the trapezius due to a 
blow by a night stick.  The veteran complained in June 1973 
of lower back pain for a day, and examination revealed lower 
back pain and tenderness around the area of the kidneys; it 
was noted that leg raises caused pain in the lower back.  
Physical examination did not show any spasm or limitation of 
motion; straight leg raising was positive at 50 degrees on 
the right.  The impressions were low back pain and 
lumbosacral strain, and medication was prescribed.  The 
veteran's back condition had not changed in July 1973.  It 
was noted in June 1979 that the veteran had incurred trauma 
to the left lower quadrant of the back when he fell on his 
back playing basketball.  Physical examination revealed 
slight tenderness on the left side and in the back; the 
impression was soft tissue injury to the left side.  

X-rays of the back in January 1980 reveal sacralization of L5 
with anterior lodging of L1; there was normal lumbar lordosis 
with no evidence of scoliosis or degenerative changes.  The 
veteran complained of acute back pain in June 1980 with the 
pain occurring on hyperflexion of the hip; the impression was 
muscle spasms.  He complained of a two day history of back 
pain in September 1980, and physical examination revealed 
decreased range of motion and slight tenderness in the coxic 
area.  The veteran noted back pain for the previous two days 
in June 1981, with a history of back pain from lifting boxes; 
the impression was chronic low back pain, and medication was 
prescribed.  He complained of recurring back pain later in 
June 1981, and the impression was low back pain.

There were no musculoskeletal complaints or findings during a 
VA disability evaluation in January 1986.  The veteran's 
spine and extremities were noted to be normal on VA 
examination during hospitalization for other disabilities 
from May to July 1990.

VA outpatient records for May 1993 reveal complaints of left 
shoulder, chest, head, and low back pain developing after a 
motor vehicle accident in 1980.  A nursing admission 
assessment in July 1993 noted low back pain.  VA outpatient 
records for April 1995 reveal complaints of low back 
discomfort.  The assessment was that the veteran was lifting 
objects when he got low back pain.  Tenderness in the 
lumbosacral spine was noted.

The veteran was hospitalized at a VA hospital in February 
1997 with back complaints.  It was discovered that he had 
severe degenerative joint disease at multiple lumbosacral 
levels and he underwent L3-5 laminectomies and L4-5 
diskectomy.  He was transferred to another VA hospital from 
February to May 1997, where it was noted that he had had a 
history of back pain since the early 1980's.  Three weeks 
prior to admission the veteran had had an attack of severe 
back pain associated with lower extremity weakness and 
bladder dysfunction.  He later had had a fall and was unable 
to walk.  The diagnosis was cauda equina injury of L5-S1.

In a December 1997 rating decision, the RO determined that 
service connection was not warranted for back disability with 
loss of bowel and bladder because there was no evidence 
relating the veteran's current back condition to his military 
service.  The veteran was notified of this action in March 
1998, and he did not appeal.

VA outpatient records added to the file in January 1998 and 
dated in June 1997 reveal that the veteran was using a 
wheelchair and crutches to ambulate.  It was noted in VA 
outpatient records added to the file in February 1998 and 
dated in September 1997, involving an evaluation of the 
veteran's recent back fusion, that the veteran said that he 
was doing better.

In a July 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for back, bowel and 
bladder disabilities because the new evidence submitted was 
cumulative of evidence already on file.  The veteran was 
notified of this action in later in July 1998, and he did not 
appeal.

Evidence added to the file after the July 1998 rating 
decision consists of VA examination reports, private 
physician's statements, a personal hearing transcript and a 
medical article.

According to an August 1999 statement from K.P., M.D., a fee 
basis physician who had been treating the veteran for low 
back and lower extremity problems, the veteran had incurred a 
significant problem with his lower back as a result of a 
work-military related injury, while loading heavy supplies, 
in 1981.  The veteran has had intermittent severe back pain 
since service and had to have back surgery in February 1997.  
The veteran currently has chronic back pain with neurogenic 
bowel and bladder, as well as significant weakness of the 
lower extremities due to nerve damage.  It was Dr. P's 
medical opinion that the veteran's back disability was 
service-related based on his history.  

Dr. K.P. sent in another statement, accompanied by copies of 
pertinent service medical records, which was received by VA 
in January 2000.  This statement was almost identical to the 
prior statement, except that Dr. P. said that the veteran's 
back disability was service-related based on the veteran's 
service medical records.

The veteran attempted to reopen his claim for service 
connection for chronic low back disability with neurogenic 
bowel and bladder in February 2000.  This claim was denied by 
rating decision in February 2000, and the veteran was 
notified of the denial later in February 2000.  A Notice of 
Disagreement to the denial of back disability was received by 
VA in March 2000.  A Statement of the Case was issued later 
in March 2000, and a Substantive Appeal was received by VA in 
May 2000.

The veteran testified at his personal hearing in May 2001 
that back problems are noted in the service medical records 
due to having to lift heavy objects, that he continued to 
have back problems after service when he had to lift anything 
heavy, and that his legs went out on him in 1997.  

The veteran's representative noted during the hearing that 
there was continuity of symptomatology in the record and that 
continuity of treatment was not required under Savage.  
Submitted at the hearing was a medical article on lumbosacral 
strain by Samuel L. Turek, M.D., an orthopedic surgeon.

Analysis

Finality/new and material evidence

As noted by the Board above, the initial matter for 
consideration is whether new and material evidence which is 
sufficient to reopen the veteran's previously denied claim 
has been submitted.

The December 1997 rating decision was not appealed within the 
applicable one-year time period.  Thus, that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302, 20.1103.  It was determined in July 
1998 that new and material evidence had not been submitted, 
and that decision was not timely appealed.  In order to 
reopen the claim, new and material evidence must have been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

After having reviewed the complete record, the Board is of 
the opinion that the veteran has submitted new and material 
evidence sufficient to reopen his claim.  Service connection 
for back disability has been denied by the RO because there 
was no evidence relating the veteran's current back 
disability to service.  However, since July 1998, evidence 
has been received in the form of opinions from Dr. K.P., who 
was treating the veteran for his lower back disability, in 
which he concludes that the veteran's current back disability 
is related to the back complaints documented in his service 
medical records.  This new evidence from Dr. K.P. provides 
competent medical evidence that the veteran's low back 
disability originated in service.  Thus, the Board concludes 
that it is of such significance that it must be considered in 
order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); also see Hodge, 155 F.3d at 1363. 
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is reopened.

Duty to assist/standard of proof

Having reopened the veteran's claim, VA now has a duty to 
make reasonable efforts to assist him in obtaining evidence 
necessary to substantiate a claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) [to be codified at 38 U.S.C. § 
5103A].  In this case, the Board believes that there is 
sufficient medical and other evidence now of record to 
adjudicate this claim.  As discussed above, the veteran has 
submitted a competent medical opinion in support of his 
claim.  In addition, there is no indication that there are 
additional records available that have not been obtained and 
which would be pertinent to the present claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on a de novo 
basis.  See 38 U.S.C.A. § 7104(a) (West 1991).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Merits discussion

Having reviewed the record, the Board concludes that there is 
probative and persuasive evidence that establishes that the 
veteran's current low back disability originated during 
service.  His service medical records contain a number of 
complaints of low back pain.  X-rays of the back in January 
1980 were reported to show sacralization of L5 and anterior 
lodging of L1.  It was noted in June 1981 that he had a 
history of back pain from lifting boxes.  In fact, the 
assessment in June 1981 was chronic low back pain.  Although 
the record does not contain any subsequent back complaints 
until the 1990's, it was noted on hospitalization in February 
1997 that the veteran had a history of back pain since the 
early 1980's, while he was in service.  Moreover, the veteran 
has testified concerning continuity of back problems after 
service.   Although the veteran's statement may be self 
interested, they cannot be ignored.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify."]  The veteran's testimony is corroborated to some 
extent by the medical evidence over the years since service, 
which documents low back complaints at times.  

The Board finds the most probative evidence of record to be 
the report of Dr. K.P., the veteran's treating physician, who 
apparently reviewed the veteran's service medical records, 
noted that the veteran had had intermittent back pain since 
service, and determined that the veteran's current back 
disability was etiologically related to his service 
complaints.  

The United States Court of Appeals for Veterans Claims has 
specifically rejected the so-called "treating physician 
rule", which gives the opinions of treating physicians 
greater weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  
However, although the Court has specifically rejected the 
"treating physician rule", the Board is obligated to 
articulate reasons or bases for rejecting the medical opinion 
of a treating physician. Guerrieri, 4 Vet. App. at 470-1.

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . .  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . ."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

Similarly, the United States Court of Appeals for the Federal 
Circuit has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

The Board has carefully evaluated Dr. P.'s statements and 
finds them to be consistent with the other evidence of 
record.  As Dr. P. has indicated, there are back complaints 
at various times during the veteran's service, and back 
complaints after service.  There is no evidence of a pre-
existing back disorder and in any event the statutory 
presumption of soundness applies here.  See 38 U.S.C.A. 
§ 1111 (West 1991).  There is no medical opinion on file that 
the veteran's current back disability is not related to 
service.  

In short, the medical and other evidence of record supports 
the proposition that the veteran's current back disability 
began during service.  Based on the above, the Board 
concludes that a grant of service connection for low back 
disorder is warranted.  The benefit sought on appeal is 
accordingly granted.



ORDER

Entitlement to service connection for a low back disability 
is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

